Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00526-CV

             COMSTOCK RESOURCES, INC. and Comstock Oil and Gas, LP,
                              Appellants

                                            v.
                                Luxor Energy Corporation,
   LUXOR ENERGY CORPORATION, Wadi Petroleum Inc., The William A. Krusen, Jr.
      Irrevocable Trust and William T. Vogt, Jr. 2007 Grantor retained Annuity Trust,
                                        Appellees

                  From the 229th Judicial District Court, Duval County, Texas
                                   Trial Court No. DC-1212
                         Honorable Ana Lisa Garza, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, appellants’ unopposed motion to
dismiss is GRANTED and this appeal is DISMISSED.

       Costs are assessed against the party that incurred them.

       SIGNED November 6, 2013.


                                                _________________________________
                                                Sandee Bryan Marion, Justice